COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Annunziata and
          Senior Judge Hodges
Argued at Richmond, Virginia

TAMEKIA ANDERSON

v.       Record No. 1923-94-2        MEMORANDUM OPINION * BY
                                     JUDGE WILLIAM H. HODGES
COMMONWEALTH OF VIRGINIA                 AUGUST 1, 1995


              FROM THE CIRCUIT COURT OF GOOCHLAND COUNTY
                   James M. Lumpkin, Judge Designate

             John M. Williamson for appellant.
             Monica S. McElyea, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



     The appellant, Tamekia Anderson, was convicted in a bench

trial of threatening to bomb a nursing home in violation of Code

§ 18.2-83.    On appeal, she contends that (1) because the note

placed in the suggestion box remained in the box until someone

retrieved it at a future time, she neither communicated the

threat or possessed a present intention to injure anyone, and (2)

the threat was not credible and was conditional.    We disagree and

affirm.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).    Catherine Renee

Zahn is the office manager at the Meadows Nursing Home.      She

     *
      Pursuant to Code § 17-116.010, this opinion is not designated
for publication.
testified that she collects all communications placed in the

nursing home's suggestion box on the eighth day of every month.

On May 8, 1993, Zahn found an anonymous note in the suggestion

box with the following message:
          TO: The Administrator
          I have a suggestion! Blow this hellhole up &
          make sure Julia is in here when the place
          blows. If you don't do it -- I will. So
          watch out and tell Julia her days are
          numbered.


        The director of nursing was Julia McNeese.   Zahn indicated

that "an investigation [was conducted] trying to find out who

originally had written that note."      Handwriting samples from

personnel files were studied without success.     Pamela Dozier, the

executive director of the nursing home, testified that, in late

June of 1993, she received a facsimile from the nursing home's

corporate headquarters of an employee questionnaire that had been

sent to the corporate office.    The unsigned questionnaire

contained threats to "cause serious bodily harm" to "Pam and

Julia" and was written in the same handwriting as the original

note.
        Chief Investigator Parrish conducted an investigation to

find the person who wrote the note.     On August 10, 1993,

officials at the nursing home contacted Parrish and informed him

that they had received a note in the suggestion box suggesting

that a change machine be installed in the employee's lounge.

This note was unsigned and written in the same handwriting as the

May 8 note.    By offering a reward to the person who suggested the



                                  -2-
change machine, officials discovered that appellant wrote both

notes for her mother, who was an employee at the nursing home.

Parrish confronted appellant, and she admitted writing the notes.

     Code § 18.2-83 provides, in pertinent part:

            Any person who (a) makes and communicates to

            another by any means any threat to bomb,

            burn, destroy or in any manner damage any

            place of assembly, building or other

            structure . . . shall be guilty of a Class 1

            misdemeanor.
     "A threat, in the criminal context, is recognized to be a

communication avowing an intent to injure another's person or

property.   The communication, taken in its particular context,

must reasonably cause the receiver to believe that the speaker

will act according to his expression of intent."       Perkins v.

Commonwealth, 12 Va. App. 7, 16, 402 S.E.2d 229, 234 (1991).        A

threat "'is defined as an avowed present determination or intent

to injure presently or in the future.'"    Parnell v. Commonwealth,

15 Va. App. 342, 423 S.E.2d 834 (1992).

     Appellant asserts that because the note may have been placed

in the suggestion box at some point after it was last emptied on

April 8, 1993, and remained there for up to thirty days before

the box was emptied on May 8, 1993, the note failed to possess

the immediacy required to fit within the definition of a threat.

Specifically, appellant contends that the indictment charged




                                 -3-
that she threatened to bomb the nursing home on May 8, 1993, but,

because the note was written up to thirty days before that date,

there was insufficient evidence that she still intended to bomb

the nursing home on May 8.   Appellant argues that "there is

simply no way of telling what the Appellant's intentions,

feelings, or emotions were on May 8, 1993."   She also contends

that because the nursing home was not bombed before she was

discovered as the anonymous writer and apprehended, she no longer

intended to carry out the bombing.
     "Intent may, and most often must, be proven by

circumstantial evidence and the reasonable inferences to be drawn

from proven facts are within the province of the trier of fact."

 Fleming v. Commonwealth, 13 Va. App. 349, 353, 412 S.E.2d 180,

183 (1991).   "Intent may be shown by a person's conduct and by

his statements."   Long v. Commonwealth, 8 Va. App. 194, 198, 379
S.E.2d 473, 476 (1989).   Considered in its particular context,

the anonymous note was placed in a regularly emptied suggestion

box in a nursing home occupied by elderly patients.    The staff at

the nursing home contacted the police and initiated an

investigation to uncover the anonymous bomber as soon as the note

was found and read.   The investigation was ongoing.   During the

investigation, the nursing home's corporate headquarters faxed a

document written in the same handwriting as the prospective

bomber, also unsigned, threatening bodily harm to Julia and Pam.

     Under appellant's theory, a written threat that is mailed or



                                -4-
delivered indirectly by a third party can never be a threat under

Code § 18.2-83.   Such a result would be absurd and would be

contrary to the legislature's intent and language.     The statute

requires that a threat be made and communicated.     Appellant made

the threat when she wrote the note and placed it in the

suggestion box.   The threat was communicated when the note was

taken out of the box and read.   Thus, the crime was not completed

until May 8, 1993.
     The contents of the note, read in conjunction with the

additional anonymous note sent to corporate headquarters,

confutes appellant's argument that there was insufficient

evidence of an actual intent to bomb the nursing home.     There was

no evidence that the threat was withdrawn or recanted, that the

suggestion box was broken into in an attempt to retrieve the

note, or that the writer no longer harbored sufficient ill will

to bomb the nursing home.   On the contrary, appellant's actions

evinced a continuing threat to damage the nursing home.

     Appellant also argues that the threat was not credible

because (1) no one would have written the suggestion about the

change machine, which led to her apprehension, if she still

intended to bomb the nursing home, and (2) the threat was based

on an absurd condition precedent.      As to the suggestion for the

change machine, Parrish testified that appellant told him that

her mother was not aware of the threatening note.     Because she

was unaware that her daughter had written the earlier note,




                                 -5-
appellant's mother had no qualms about implicating her daughter

in an attempt to gain the reward.

        Because the appellant threatened to bomb the nursing home,

with Julia present, only if the administrator refused to do it,

appellant alleges that the threat was absurd and "nonsensical."

Appellant suggests that her threat was akin to "idle talk or

jesting."    There was no evidence that the note was written in

jest or as a joke.
        Because it is absurd and incredible to believe that the

administration would bomb its own building, the fact finder could

as easily find appellant's threat even more serious and imminent.

The natural syllogism flowing from appellant's argument is that

if the appellant did not bomb the nursing home, it would not get

done.

        The Commonwealth's evidence was competent, was not

inherently incredible, and was sufficient to prove beyond a

reasonable doubt that appellant had the requisite intent to

damage the nursing home and that she violated Code § 18.2-83.

        For the foregoing reasons, we affirm the defendant's

conviction.

                                                     Affirmed.




                                  -6-